Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:

“a mounting portion” (i.e. a portion for mounting) (claim 2, line 2) as disclosed in Paragraph 29 of the instant specification.
“a mounting receiving portion for receiving a fastener” (i.e. a receiving portion for receiving a fastener) (claim 2, line 3) as disclosed in Paragraph 28 of the instant specification.
“a unit mounting portion” (i.e. a portion for mounting) (claim 2, line 5) as disclosed in Paragraph 31 of the instant specification.
“a fitting receiving portion…the fitting receiving portion of the unit mounting portion is configured to receive a threaded portion of a fitting” (i.e. a receiving portion for receiving a fitting) (claim 3, lines 1-3) as disclosed in Paragraph 31 of the instant specification.
“a mounting portion” (i.e. a portion for mounting) (claim 4, line 6) as disclosed in Paragraph 29 of the instant specification.
“a unit mounting portion” (i.e. a portion for mounting) (claim 4, lines 7-8) as disclosed in Paragraph 31 of the instant specification.
“a mounting portion” (i.e. a portion for mounting) (claim 14, line 6) as disclosed in Paragraph 29 of the instant specification.
“a unit mounting portion” (i.e. a portion for mounting) (claim 14, lines 7-8) as disclosed in Paragraph 31 of the instant specification.
“a mounting portion” (i.e. a portion for mounting) (claim 20, line 3) as disclosed in Paragraph 29 of the instant specification.
“a mounting receiving portion for receiving a fastener” (i.e. a receiving portion for receiving a fastener) (claim 20, line 4) as disclosed in Paragraph 28 of the instant specification.
“a unit mounting portion” (i.e. a portion for mounting) (claim 20, line 6) as disclosed in Paragraph 31 of the instant specification.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13, 17, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation “the outlet” (line 12) renders the claim indefinite.  It is unclear if “the outlet” (claim 4, line 12) refers to the outlet of the condensate trap (claim 4, line 3) or the outlet of the HVAC unit (claim 4, line 11).
Further regarding claim 4, the recitation “the outlet facing downward regardless of the orientation of the HVAC system” (lines 12-13) renders the claim indefinite.  It is unclear how the outlet faces downward regardless of orientation.
Further regarding claim 4, the recitation “the HVAC unit” (line 11) lacks antecedent basis.  See also: Line 3 of claim 5, line 3 of claim 6, lines 3 and 4 of claim 10, lines 3 and 4 of claim 11, and lines 2 and 3 of claim 13.  For examination purposes “HVAC unit” refers to “HVAC system”.
Regarding claim 5, the recitation “a straight fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit; and a tube configured to be affixed to the straight fitting at a first end and to the condensate trap inlet at a second end” (lines 2-4) renders the claim indefinite.  Since claim 4 from which claim 5 depends recites “a conduit configured to create a fluid communication path between the condensate trap inlet and an outlet of the HVAC unit” (claim 4, lines 10-13) it is unclear how the outlet of the HVAC system is connected to the inlet of the condensate trap (i.e. it is unclear how the conduit as recited in claim 4 is related to the recited straight fitting and tube as recited in claim 5).  For examination purposes it is assumed that the pipe refers to the conduit and there is a threaded fitting that connects the conduit to the outlet of the HVAC system.
Regarding claim 6, the recitation “a bent fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit and forming a bent passage, where the bent fitting is configured have the first end of the tube affixed thereto” (emphasis added) (lines 2-4) renders the claim indefinite.  Since claim 5 from which claim 6 depends recites “a straight fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit; and a tube configured to be affixed to the straight fitting at a first end and to the condensate trap inlet at a second end” (emphasis added) (claim 5, lines 2-4) it is unclear if a straight fitting or a bent fitting is connected to the outlet of the HVAC unit and the first end of the tube.  For examination purposes it is assumed that there is a straight fitting or a bent fitting.
Further regarding claim 6, the recitation “a bent fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit and forming a bent passage, where the bent fitting is configured have the first end of the tube affixed thereto” (lines 2-4) renders the claim indefinite.  Since claim 4 from which claim 6 depends recites “a conduit configured to create a fluid communication path between the condensate trap inlet and an outlet of the HVAC unit” (claim 4, lines 10-13) it is unclear how the outlet of the HVAC system is connected to the inlet of the condensate trap (i.e. it is unclear how the conduit as recited in claim 4 is related to the recited bent fitting and tube as recited in claim 6).  For examination purposes it is assumed that the pipe refers to the conduit and there is a threaded fitting that connects the conduit to the outlet of the HVAC system
Regarding claim 8, the recitation “a first surface” (line 2) renders the claim indefinite.  It is unclear if “a first surface” (claim 8, line 2) refers to “the first surface” (claim 7, lines 1-2) or another surface.  For examination purposes it is assumed that the “first surface” (claim 8, line 2) refers to “the first surface” (claim 7, lines 1-2).
Regarding claim 9, the recitation “a first surface” (lines 1-2) renders the claim indefinite.  It is unclear if “a first surface” (claim 8, line 2) refers to “the first surface” (claim 7, lines 1-2) or another surface.  For examination purposes it is assumed that the “first surface” (claim 8, line 2) refers to “the first surface” (claim 7, lines 1-2).
Further regarding claim 9, the recitations “the straight fitting” (line 3) and “the bent fitting” (line 7) lack antecedent basis.
Regarding claim 13, the recitation “a through hole of the condensate trap” (lines 2-4) renders the claim indefinite.  It is unclear if the recitation refers to the “through hole of the condensate trap” (claim 12, lines 2-3).  Additionally, and in the event the recitation refers to different through holes, it is unclear how the fastener passes through different sets of through holes of different sets of elements.  For examination purposes it is assumed that the “through hole of the condensate trap” (claim 13) refers to the “through hole of the condensate trap” (claim 12).
Further regarding claim 13, the recitation “a second hole in the HVAC unit” (line 2) renders the claim indefinite.  It is unclear if the recitation refers to the “first hole of the mounting portion” (claim 12, line 2).  Additionally, and in the event the recitation refers to different through holes, it is unclear how the fastener passes through different sets of through holes of different sets of elements.  For examination purposes it is assumed that the “second” (claim 13) refers to the “first hole” (claim 12).
Regarding claim 17, the recitation “a bent fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit and forming a bent passage, where the bent fitting is configured have the first end of the tube affixed thereto” (emphasis added) (lines 2-4) renders the claim indefinite.  Since claim 14 from which claim 14 depends recites “a straight fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit, where the straight fitting provides a communication path between the condensate trap inlet and the outlet of the HVAC unit” (emphasis added) (claim 14, lines 10-12) it is unclear if a straight fitting or a bent fitting is connected to the outlet of the HVAC unit and the first end of the tube.  For examination purposes it is assumed that there is a straight fitting or a bent fitting.
Regarding claim 19, the recitation “a bent fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit and forming a bent passage, where the bent fitting is configured have the first end of the tube affixed thereto” (emphasis added) (lines 2-4) renders the claim indefinite.  Since claim 14 from which claim 19 depends recites “a straight fitting having a threaded portion configured to be threaded into the outlet of the HVAC unit, where the straight fitting provides a communication path between the condensate trap inlet and the outlet of the HVAC unit” (emphasis added) (claim 14, lines 10-12) it is unclear if a straight fitting or a bent fitting is connected to the outlet of the HVAC unit and the first end of the tube.  For examination purposes it is assumed that there is a straight fitting or a bent fitting.
Regarding claim 21, the recitation “the through hole” (line 4) lacks antecedent basis.  For examination purposes it is assumed that the “through hole” (claim 21, line 4) refers to the “fitting receiving portion of the unit mounting portion” (claim 21, line 2).
Claims 7, 10-12, 22, and 23 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges et al. (US 9,322,570).
Regarding claim 1, Hodges et al. discloses a mounting bracket (165) for mounting a condensate trap (130) to a heating, venting, and air conditioning (HVAC) system (110) that can be mounted in multiple orientations (i.e. the HVAC system is inherently capable of being rotated about a vertical axis) such that the condensate trap receives condensate fed by gravity (Figure 3 and Col. 4, lines 19-67).
Regarding claim 2, Hodges et al. discloses a mounting bracket as discussed above, further comprising:
A mounting portion defining a condensate trap mounting surface (167), where the mounting portion comprises a mounting receiving portion (i.e. at least one hole) (Figure 5 and Col. 5, lines 7-1) for receiving at least one fastener (172, 174) to mount the condensate trap to the mounting surface (Figure 5 and Col. 5, lines 7-16: Surface 167 is clearly depicted as having holes configured to receive fasteners 172, 174), and
A unit mounting portion defining a unit mounting surface (166) that is substantially perpendicular to the condensate trap mounting surface (Figure 5), where the unit mounting surface is configured to abut a first surface (117) of the HVAC system when the unit mounting portion mounted to the HVAC system (Figures 3, 5, and 7).
Regarding claim 3, Hodges et al. discloses a mounting bracket as discussed above, where the unit mounting surface defines a fitting receiving portion (i.e. at least one hole) (Figure 5 and Col. 5, lines 1-7), where the fitting receiving portion of the unit mounting portion is configured to receive a threaded portion of a fitting (176, 178) (Figure 5 and Col. 5, lines 1-7: Surface 166 is clearly depicted as having holes configured to receive fasteners 176, 178), where the bracket is mounted to the HVAC system by passing the threaded portion of the fitting through the fitting receiving portion and threading the threaded portion of the fitting into receiving threads at a condensate output of the HVAC system (Figures 7 and Col. 5, lines 1-7).
Claims 4, 7-9, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totaro (US 2016/0313049).
Regarding claim 4, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system (100) comprising:
A condensate trap (142) having an inlet (220) and an outlet (222) in fluid communication with a cavity (i.e. cavity containing element 218) within the condensate trap (Figures 3-4), where the condensate trap is configured to retain a volume of condensate from the HVAC system (Paragraph 17),
A mounting bracket (i.e. defined by element 140 of the HVAC system) having a mounting portion (Annotated Figure 3) defining a condensate trap mounting surface (Annotated Figure 3) configured to have the condensate trap mounted thereto (Annotated Figure 3, Figure 4, and Paragraph 24: The condensate inlet 220 mounts to a surface of a conduit 210), and a unit mounting portion (Annotated Figure 3) having a unit mounting surface (Annotated Figure 3 and Figure 4: Defined by a surface of a flange having elements 202) that is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 3: The condensate trap mounting surface extends perpendicularly away from unit mounting surface), and
A conduit (i.e. the conduit 210) configured to create a fluid communication path between the condensate trap inlet (i.e. 220) and an outlet (Annotated Figure 3: Defined by a location where the conduit 220 connects to the mounting bracket 140) of the HVAC system (Annotated Figure 3 and Figure 4), where the condensate trap is configured to be installed in a vertical orientation with the outlet facing downward (i.e. dependent upon orientation) regardless of the orientation of the HVAC system (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation).

    PNG
    media_image1.png
    448
    507
    media_image1.png
    Greyscale

Regarding claim 7, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, further comprising: instructions to mount the condensate trap to a first surface of the HVAC system (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) if the HVAC system is installed in a vertical orientation (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation), and instructions to mount the condensate trap to the first surface of the HVAC system via the mounting bracket (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) if the HVAC system is installed in a horizontal orientation (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation).
Note: The disclosure of Totaro (US 2016/0313049) in and of itself constitutes a set of instructions to mount a condensate trap since the disclosure of a patent or a patent application sets forth how to make or use an invention (MPEP 2164).  Further, recitations directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864 (MPEP 2112.01 and MPEP 2112.05).
Regarding claim 8, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, where the instructions further comprises instructions to mount the unit mounting portion of the bracket to a first surface of the HVAC system (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) and to mount the condensate trap to the condensate trap mounting surface if the HVAC system is installed in a horizontal orientation (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation).
Note: The disclosure of Totaro (US 2016/0313049) in and of itself constitutes a set of instructions to mount a condensate trap since the disclosure of a patent or a patent application sets forth how to make or use an invention (MPEP 2164).  Further, recitations directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864 (MPEP 2112.01 and MPEP 2112.05).
Regarding claim 9, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, further comprising: instructions to mount the condensate trap to a first surface of the HVAC system (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) and to connect the outlet of the HVAC system to the inlet of the condensate trap via a fitting (i.e. conduit 210, which defines a straight fitting) if the HVAC system is installed in a vertical orientation (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation), and
Instructions to mount the condensate trap to the first surface of the HVAC system via the mounting bracket (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) and to connect the outlet of the HVAC system to the inlet of the condensate trap via a fitting (i.e. conduit 210) if the HVAC system is installed in a horizontal orientation (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation).
Note: The disclosure of Totaro (US 2016/0313049) in and of itself constitutes a set of instructions to mount a condensate trap since the disclosure of a patent or a patent application sets forth how to make or use an invention (MPEP 2164).  Further, recitations directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864 (MPEP 2112.01 and MPEP 2112.05).
Regarding claim 12, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, further comprising: a fastener (Paragraphs 23), where the fastener is configured to pass through a through hole (216) of the condensate trap and into a first hole (i.e. one of holes 213’, 213”, and 202) in the mounting portion of the bracket to affix the condensate trap to the bracket (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation).
Regarding claim 13, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, where the fastener is further configured to pass through a through hole (i.e. the through hole 216) of the condensate trap and into a second hole (i.e. one of holes 213’, 213”, and 202) in the HVAC system to affix the condensate trap to the HVAC system (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation).
Regarding claim 20, Hodges et al. discloses a mounting bracket (165) for mounting a condensate trap (130) to a heating, venting, and air conditioning (HVAC) system (110) comprising:
A mounting portion defining a condensate trap mounting surface (167), where the mounting portion comprises a mounting receiving portion (i.e. at least one hole) (Figure 5 and Col. 5, lines 7-1) for receiving at least one fastener (172, 174) to mount the condensate trap to the mounting surface (Figure 5 and Col. 5, lines 7-16: Surface 167 is clearly depicted as having holes configured to receive fasteners 172, 174), and
A unit mounting portion defining a unit mounting surface (166) that is substantially perpendicular to the condensate trap mounting surface (Figure 5), where the unit mounting surface is configured to abut a first surface (117) of the HVAC system when the unit mounting portion mounted to the HVAC system (Figures 3, 5, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Totaro (US 2016/0313049), and further in view of Rimmer (US 9,958,182).
Regarding claim 5, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above.  While Totaro discloses a fitting (i.e. defined by the location where the outlet of the HVAC system connects to the conduit 210) such that a tube (i.e. the conduit 210) is configured to be affixed to the fitting at a first end and to the condensate trap inlet at a second end (Annotated Figure 3 and Figure 4), Totaro does not explicitly teach or disclose the fitting as a straight fitting having a threaded portion.
Rimmer teaches a fluid connection for managing condensate of a heating, ventilating and air conditioning (HVAC) system, comprising: an element (10) of a HVAC system (100) defining an outlet (22) of the HVAC system and a conduit (32), where a straight fitting (30) having a threaded portion (Col. 4, lines 26-40) is configured to be threaded into the outlet of the HVAC system (Col. 4, lines 26-40 and Figure 7), and where a tube (i.e. the conduit 32) is configured to be affixed to the straight fitting at a first end (Col. 4, lines 26-40 and Figure 7).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the fitting as disclosed by Totaro in the form of a threaded straight fitting as taught by Rimmer to improve HVAC system serviceability by enabling individual components of a fluid connection as removable for cleaning, repairing, and replacement.
Regarding claim 14, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system (100) comprising:
A condensate trap (142) having an inlet (220) and an outlet (222) in fluid communication with a cavity (i.e. cavity containing element 218) within the condensate trap (Figures 3-4), where the condensate trap is configured to retain a volume of condensate from the HVAC system (Paragraph 17),
A mounting bracket (i.e. defined by element 140 of the HVAC system) having a mounting portion (Annotated Figure 3) defining a condensate trap mounting surface (Annotated Figure 3) configured to have the condensate trap mounted thereto (Annotated Figure 3, Figure 4, and Paragraph 24: The condensate inlet 220 mounts to a surface of a conduit 210), and a unit mounting portion (Annotated Figure 3) having a unit mounting surface (Annotated Figure 3 and Figure 4: Defined by a surface of a flange having elements 202) that is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 3: The condensate trap mounting surface extends perpendicularly away from unit mounting surface).  While Totaro discloses a fitting (i.e. defined by the location where the outlet of the HVAC system connects to the conduit 210) such that a tube (i.e. the conduit 210) provides a communication path between the condensate trap inlet and the outlet of the HVAC un (Annotated Figure 3 and Figure 4), Totaro does not explicitly teach or disclose the fitting as a straight fitting having a threaded portion.
Rimmer teaches a fluid connection for managing condensate of a heating, ventilating and air conditioning (HVAC) system, comprising: an element (10) of a HVAC system (100) defining an outlet (22) of the HVAC system and a conduit (32), where a straight fitting (30) having a threaded portion (Col. 4, lines 26-40) is configured to be threaded into the outlet of the HVAC system (Col. 4, lines 26-40 and Figure 7), and where a tube (i.e. the conduit 32) is configured to be affixed to the straight fitting at a first end (Col. 4, lines 26-40 and Figure 7).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the fitting as disclosed by Totaro in the form of a threaded straight fitting as taught by Rimmer to improve HVAC system serviceability by enabling individual components of a fluid connection as removable for cleaning, repairing, and replacement. 
Regarding claim 15, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, further comprising: an instruction sheet comprising first instructions to mount the condensate trap to a first surface of the HVAC system (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) if the HVAC system is installed in a vertical orientation (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation), and second instructions to mount the condensate trap to the mounting surface of the bracket and the unit mounting portion of the bracket to the first surface of the HVAC system (Figure 1: See position of 142 relative 100, where 142 is mounted to 100 via 142) if the HVAC system is installed in a horizontal orientation (Figures 1 and 3, see also Paragraphs 23 and 26: The bracket comprises a plurality of holes 213’, 213”, and 202 that are configured to align with a corresponding hole 216 of the condensate trap based on system orientation).
Note: The disclosure of Totaro (US 2016/0313049) in and of itself constitutes a set of instructions to mount a condensate trap since the disclosure of a patent or a patent application sets forth how to make or use an invention (MPEP 2164).  Further, recitations directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864 (MPEP 2112.01 and MPEP 2112.05).
Regarding claim 18, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, further comprising: a tube (i.e. the conduit 210) configured to connect the straight fitting at a first end and to the inlet of the condensate trap at a second end and provide fluid communication between the outlet of the HVAC unit and the inlet of the condensate trap (Annotated Figure 3 and Figure 4).

Claims 6, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Totaro (US 2016/0313049) and Rimmer (US 9,958,182), and further in view of Neeson et al. (US 2,048,282).
Regarding claims 6 and 19, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above.  While Totaro discloses a fitting (i.e. defined by the location where the outlet of the HVAC system connects to the conduit 210) such that a tube (i.e. the conduit 210) is configured to be affixed to the fitting at a first end and to the condensate trap inlet at a second end (Annotated Figure 3 and Figure 4), Totaro does not explicitly teach or disclose the fitting as a bent fitting having a threaded portion.
Neeson et al. teaches a fluid connection for managing condensate of a heating, ventilating and air conditioning (HVAC) system, comprising: an element (25) of a HVAC system (1) defining an outlet (Figure 5: Defined by 32 passing through an aperture in 18) of the HVAC system and a conduit (30), where a bent fitting (39) having a threaded portion (36) is configured to be threaded into the outlet of the HVAC system (Page 2, Col. 2, lines 23-47 and Figure 7), and where a tube (i.e. the conduit 30) is configured to be affixed to the bent fitting at a first end (Figure 7).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the fitting as disclosed by Totaro in the form of a threaded bent fitting as taught by Neeson et al. to improve HVAC system versatility by providing a low-profile fluidic connection to a condensate draining tube capable of being manipulated and moved to a desirable location.
Regarding claim 21, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, where the unit mounting surface defines a fitting receiving portion (202), where the fitting receiving portion of the unit mounting portion is configured to receive a threaded portion of a fitting (Paragraph 21, see also Figures 1 and 3), and where the bracket is mounted to the HVAC system by passing the threaded portion of the fitting through fitting receiving portion of the unit mounting portion  and threading the threaded portion of the fitting into receiving threads at a condensate output (i.e. at the mounting portion) of the HVAC system (Paragraph 21, see also Figures 1 and 3).
Regarding claim 22, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, where the bracket further comprises a second portion that forms a surface that is substantially perpendicular to the mounting surface (Annotated Figure 3).
Regarding claim 23, Totaro discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system as discussed above, where the bracket further comprises a third portion that forms a surface that is substantially perpendicular to the mounting surface and forms a surface that is substantially parallel to the second portion (Annotated Figure 3).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system (60), comprising: a condensate trap (100) having an inlet (105), an outlet (109), and a cavity (111) (Figures 3 and 5), a mounting bracket (200) having a mounting portion (203) defining a condensate trap mounting surface for mounting the condensate trap (Figures 3 and 4) and a unit mounting portion (205) defining a unit mounting surface for to the air conditioning (HVAC) system, where the unit mounting portion is substantially perpendicular to the condensate trap mounting surface (Figure 4), and a fluid connection from the air conditioning (HVAC) system to the condensate trap, where the fluid connection includes a threaded fitting (bent fitting 69 or straight fitting 119) and a conduit (63, 103) such that the threaded fitting is configured to be threaded into the outlet of the HVAC unit and the conduit is configured to be affixed to the threaded fitting at a first end and to the condensate trap inlet at a second end (Figure 3), and where -as recited in claims 10, 11, 16, and 17- the mounting bracket further defines a hole (209) such that the mounting bracket is configured to be mounted to a first surface of the HVAC unit by passing a threaded portion of the threaded fitting through the through hole of the mounting bracket and threading the threaded fitting into the outlet of the HVAC unit.
The art of record discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system (Hodges et al. US 9,322,570), comprising: a condensate trap (130) having an inlet (140), an outlet (164), and a cavity (154) (Figure 8), a mounting bracket (165) having a mounting portion (167) defining a condensate trap mounting surface for mounting the condensate trap (Figures 5-7) and a unit mounting portion (166) defining a unit mounting surface for to the air conditioning (HVAC) system (110) (Figures 5-7), where the unit mounting portion is substantially perpendicular to the condensate trap mounting surface (Figure 5), and a fluid connection from the air conditioning (HVAC) system to the condensate trap (Figure 7 and Col. 4, lines 19-67).  However, Hodges does not teach or disclose (i) the fluid connection as including a threaded fitting and a conduit such that the threaded fitting is configured to be threaded into an outlet of the HVAC system and the conduit is configured to be affixed to the threaded fitting at a first end and to the condensate trap inlet at a second end and (ii) the mounting bracket as further defining a hole such that the mounting bracket is configured to be mounted to a first surface of the HVAC unit by passing a threaded portion of the threaded fitting through the through hole of the mounting bracket and threading the threaded fitting into the outlet of the HVAC unit as recited in claims 10, 11, 16, and 17.
The art of record also discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system (Totaro US 2016/0313049), comprising: a condensate trap (142) having an inlet (220), an outlet (222), and a cavity (i.e. cavity containing element 218), a mounting bracket (140) having a mounting portion (Annotated Figure 3) defining a condensate trap mounting surface for mounting the condensate trap (Annotated Figure 3) and a unit mounting portion (Annotated Figure 3) defining a unit mounting surface for to the air conditioning (HVAC) system (100) (Annotated Figure 3), where the unit mounting portion is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 3), and a fluid connection from the air conditioning (HVAC) system to the condensate trap (i.e. defined by 210).  However, Totaro does not teach or disclose (i) the fluid connection as including a threaded fitting and a conduit such that the threaded fitting is configured to be threaded into an outlet of the HVAC system and the conduit is configured to be affixed to the threaded fitting at a first end and to the condensate trap inlet at a second end and (ii) the mounting bracket as further defining a hole such that the mounting bracket is configured to be mounted to a first surface of the HVAC unit by passing a threaded portion of the threaded fitting through the through hole of the mounting bracket and threading the threaded fitting into the outlet of the HVAC unit as recited in claims 10, 11, 16, and 17.
The art of record also discloses (US 9,958,182; US 2,048,282; US 6,584,795; US 10,605,480; US 5,309, 890; US 5,704,343) various condensate traps, mounting arrangements of condensate traps, and fluidic connections configured to handle draining condensate.  However, the art of record does not teach or disclose (i) the fluid connection as including a threaded fitting and a conduit such that the threaded fitting is configured to be threaded into an outlet of the HVAC system and the conduit is configured to be affixed to the threaded fitting at a first end and to the condensate trap inlet at a second end and (ii) the mounting bracket as further defining a hole such that the mounting bracket is configured to be mounted to a first surface of the HVAC unit by passing a threaded portion of the threaded fitting through the through hole of the mounting bracket and threading the threaded fitting into the outlet of the HVAC unit as recited in claims 10, 11, 16, and 17.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,605,480 discloses various types of fluid connections for condensate darins.
US 6,584,795 discloses various condensate drain configurations.
US 2017/0023274 discloses various condensate drain configurations.
US 5,309,890 discloses a condensate drain.
US 5,320,087 discloses HVAC systems with multiple orientations.
US 5,379,749 discloses a condensate drain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763